As filed with the Securities and Exchange Commission on August 29, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: March31 Date of reporting period:June 30, 2013 Item 1. Schedule of Investments. HODGES FUND SCHEDULE OF INVESTMENTS at June 30, 2013 (Unaudited) Shares Value COMMON STOCKS: 77.9% Air Transportation: 9.0% Delta Air Lines, Inc. * $ United Continental Holdings, Inc. * Apparel Manufacturing: 6.7% A.T. Cross Co. - Class A *1 Crocs, Inc. * Automotive Retail: 1.3% Hertz Global Holdings, Inc. * Broadcasting: 1.9% Sirius XM Radio, Inc. Building Materials: 0.4% The Dixie Group, Inc. * Computer & Electronic Products: 2.5% EMC Corp. * Taiwan Semiconductor Manufacturing Co. Ltd. - ADR Depository Credit Intermediation: 3.5% Legg Mason, Inc. Employment Services: 1.3% Workday, Inc. * Entertainment: 1.6% The Walt Disney Co. Food Services: 9.0% Luby's, Inc. *1,2 Rocky Mountain Chocolate Factory, Inc. Starbucks Corp. General Manufacturing: 2.5% The Female Health Co. Trinity Industries, Inc. Internet Services: 2.4% Pandora Media, Inc. * Medical Equipment Manufacturing: 2.8% Boston Scientific Corp. * Mining, Oil & Gas Extraction: 11.2% Atwood Oceanics, Inc. * Cliffs Natural Resources, Inc. Ensco PLC Halliburton Co. HyperDynamics Corp. * LinnCo., LLC Matador Resources Co. * Motor Vehicle Manufacturing: 4.2% Ford Motor Co. Toyota Motor Corp. - ADR Publishing Industries: 4.4% A.H. Belo Corp. - Class A1 The New York Times Co. * Rail Transportation: 6.2% Kansas City Southern Union Pacific Corp. Retail Trade: 2.5% Michael Kors Holdings Ltd. * Transportation Equipment: 4.5% The Boeing Co. TOTAL COMMON STOCKS (Cost $136,523,453) PARTNERSHIP & TRUST: 11.3% Land Ownership & Leasing: 11.3% Texas Pacific Land Trust1,2 TOTAL PARTNERSHIP & TRUST (Cost $7,734,848) Contracts (100 shares per contract) Value CALL OPTIONS PURCHASED: 1.2% Index Fund: 0.3% iShares MSCI Mexico Capped Investable Market Index Fund Expiration: September, 2013, Exercise Price: $66.00 Motor Vehicle Manufacturing: 0.5% Ford Motor Co. Expiration: December, 2013, Exercise Price: $13.00 Transportation & Warehousing: 0.4% Kirby Corp. Expiration: September, 2013, Exercise Price: $60.00 TOTAL CALL OPTIONS PURCHASED (Cost $3,133,369) Shares Value SHORT-TERM INVESTMENTS: 10.9% Money Market Funds: 10.9% Fidelity Money Market Portfolio - Select Class, 0.03%3 Invesco Short-Term Portfolio - Institutional Class, 0.02%3 TOTAL SHORT-TERM INVESTMENTS (Cost $21,394,480) TOTAL INVESTMENTS IN SECURITIES: 101.3% (Cost $168,786,150) Liabilities in Excess of Other Assets: (1.3)% ) TOTAL NET ASSETS: 100% $ * Non-income producing security. 1 Affiliated company as defined by the Investment Company Act of 1940 Share Balance March 31, 2013 Purchases Sales Share Balance June 30, 2013 Realized Gain (Loss) Dividend Income Value June 30, Acquistion Cost A.H. Belo Corp.- Class A - $- A.T. Cross Co, - Class A - $- Luby's, Inc. - - $- $- Texas Pacific Land Trust - - $- $- 2 A portion of this security is considered illiquid. As of June 30, 2013, the total market value of the investments considered illiquid were $87,635 or 0.02% of total net assets. 3 Seven-day yield as of June 30, 2013 The cost basis of investments for federal income tax purposes at June 30, 2013 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ + Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Hodges Fund Summary of Fair Value Exposure at June 30, 2013 (Unaudited) The Hodges Fund (the "Fund") utilizes various methods to measure the fair value of most of its investments on a recurring basis.U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are: • Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of June 30, 2013. See the Schedule of Investments for industry breakouts: Description Level 1 Level 2 Level 3 Total Common Stocks $ $
